Citation Nr: 0424152	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.	Entitlement to service connection for the residuals of a 
medial meniscectomy of the right knee.

2.	Entitlement to service connection for the residuals of 
an epicondylectomy of the left elbow.

3.	Entitlement to service connection for a right leg 
disorder.

4.	Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972, and appears to have had subsequent unverified 
service in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Houston, 
Texas.  In May 2001, the Board remanded the veteran's claims 
to the RO for further evidentiary development, including 
clarification of whether the veteran sought service 
connection for residuals of an epicondylectomy of the right 
elbow (as characterized in both the June 2000 rating decision 
and the July 2000 statement of the case) or for residuals of 
an epicondylectomy of the left elbow (as noted in the 
veteran's initial claim in September 1999 and referenced in 
his September 2000 substantive appeal and by his accredited 
service organization representative in an April 2000 informal 
hearing presentation).  In a written statement received by 
the RO in September 2002, the veteran expressly indicated 
that he sought service connection for a left elbow disorder.  
The Board therefore believes that the issue as currently 
characterized on the first page herein properly reflects the 
veteran's claim on appeal.

In August 2002 the veteran's claims file was transferred to 
the VARO in Cleveland, Ohio, and in October 2002 it was 
transferred to the VARO Denver, Colorado.  In January 2003 
the veteran's claims file was transferred to the VARO in 
Waco, Texas, from which his claims now originate.

Further, the Board observes that, in October 2002, the 
veteran submitted an Application for Spina Bifida Benefits 
(VA Form 21-0304).  However, it does not appear that the RO 
has yet considered that claim, and the matter is referred to 
the RO for appropriate consideration.

Finally, in signed authorization for release of medical 
records dated in April 2003 and received by the RO in July 
2003, the veteran made reference to a low back problem that 
started in 1969 and resulted in formation of a pilonidal cyst 
that was removed in 1974.  While it is not entirely clear, it 
may be that, by his statements, the veteran seeks to raise a 
claim of entitlement to service connection for a pilonidal 
cyst; that matter is referred to the RO for further 
clarification and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Although the Board remanded the veteran's claims in May 2001, 
it appears that some further evidentiary development must be 
completed prior to appellate consideration of his claims.  

Pursuant to 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training (ADT) or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. §§ 
101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2003).

First, the veteran has repeatedly contended that he was 
treated for his claimed disorders "on or about 1971" at the 
249th Evacuation Hospital in Japan while he was on active 
duty, as noted on his September 2000 substantive appeal.  In 
its May 2001 remand, the Board directed the RO to request 
records from the National Personnel Records Center (NPRC) for 
the veteran's treatment at the 249th Evacuation Hospital in 
Japan.  However, in September 2001, the NPRC advised the RO 
that it was unable to conduct a records search based upon the 
information provided.  It appears that the NPRC requires a 
specific time frame in which to conduct a records search.  In 
the interest of due process, the Board believes the veteran 
should be requested to provide more specific dates of 
treatment and that further efforts should then be made to 
obtain these treatment records.

Second, based upon a review of medical history and 
examination reports dated from 1992 to 1996, it would appear 
that the veteran might have served in the U.S. Army Reserve.  
However, there is no record of his reserve service, including 
the nature of that service, i.e., when and whether he was on 
ADT or IADT.  It also appears that the veteran may be a 
civilian employee of the Government, and it is unclear 
whether he worked for the U.S. Army Reserve.  These matters 
should be clarified.

Third, an April 1996 service medical record reflects that the 
veteran was seen for complaints of low back pain, diagnosed 
as musculoskeletal pain/low back pain that was mechanical.  
However, in December 1996, the veteran was examined by 
B.S.T., M.D., an orthopedist, who diagnosed left L-5 
radiculopathy, with a need to rule out herniated nucleus 
pulposus and left upper thoracic myofascial pain syndrome.  
It is unclear whether the veteran has a currently diagnosed 
back disorder that represents a disease process or is the 
result of injury, and whether any currently diagnosed back 
disorder is related to the findings noted in the service 
medical records.

Fourth, an Individual Sick Slip dated September 16, 1998, 
indicates that the veteran was seen for his "knee"(left or 
right not specified), apparently while in military service.  
VA outpatient records dated the same day indicate that the 
veteran was on "active duty from Camp Dodge" and was 
running on uneven ground two days earlier when he stepped 
into a hole and twisted his right knee.  The veteran 
complained of right medial knee pain and swelling.  He 
reported complaints of right knee instability since February 
1998.  He also reported a three-week history of paresthesia 
of left fifth finger and ulnar aspect of the fourth finger 
that extended into the palm of his left hand to the elbow.  
It was noted that his symptoms had begun after working phones 
during flooding in Texas.  X-ray examination of the right 
knee was negative.  The assessment was possible left ulnar 
nerve compression and right knee strain.

In a January 1999 written statement, Dr. B.S.T. said that the 
veteran underwent arthroscopy of his right knee with a 
partial medial meniscectomy that day.  The veteran also 
underwent an epicondylectomy on the left elbow and 
transposition of the ulnar nerve.  Unfortunately, Dr. B.S.T. 
has not provided any medical records regarding the veteran's 
treatment, dated from September to December 1998, which may 
shed light on the history of the veteran's right knee and 
left elbow disorders.  The Board believes it would be helpful 
to request those records.

Thus, although the Board deeply regrets any further delay in 
the adjudication of the veteran's claims, due process demands 
that this case be REMANDED to the RO for the following 
action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims, and inform him 
whether he or VA bears the burden of producing 
or obtaining that evidence or information, and 
of the appropriate time limitation within 
which to submit any evidence or information.

2.	The RO should contact the veteran and request 
that he provide a more specific time frame, 
other than "on or about 1971" (as stated in 
his September 2000 substantive appeal), for 
his treatment at the 249th Evacuation Hospital 
in Japan, e.g., the month(s) in which he was 
treated for the disabilities at issue.  

3.	The RO should contact the veteran and request 
that he provide a complete chronology of all 
his periods of U.S. Army Reserve service, if 
any.  In this regard, (a) he should indicate 
any period(s) of ADT and IADT, the date(s) of 
service, and the unit(s) in which he served; 
the veteran should also provide copies of all 
documents he possesses that document his 
period(s) of reserve service, e.g., orders, 
pay slips, etc.; (b) the veteran should be 
requested to clarify whether he works as a 
civilian employee with the U.S. Army Reserve 
and, if so, in what locales, for how long, and 
his current reserve status.

4.	Thereafter, using the information provided by 
the veteran, the RO should contact the 
commander(s) of any U.S. Army Reserve unit(s) 
identified by the veteran and request 
verification of his period(s) of reserve 
service.  The RO should specifically request 
the commander(s) to indicate the veteran's 
period(s) of ADT and IADT.  The RO should then 
contact all appropriate state and federal 
agencies and request the veteran's service 
medical records for his period(s) of verified 
reserve service, if not already associated 
with the claims file. 

5.	The RO should contact Dr. B.S.T., of The San 
Antonio Orthopedic Group, 1303 McCullough, 
Suite 135, San Antonio, Texas, 78212, and 
request copies of medical records dated from 
September 1998 to January 1999, regarding the 
veteran's treatment for right knee and left 
elbow disorders and, specifically, the 
reported history of those disorders.   

6.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since June 2002.  The RO 
should then request all pertinent medical 
records from these medical providers, if not 
already of record.

7.	Then, when all the above has been completed, 
the veteran should be scheduled for 
appropriate VA orthopedic examination to 
determine the etiology of any right knee, 
right leg, low back, and left elbow disorders 
found to be present.  A complete history of 
the claimed disorders should be obtained from 
the veteran.  All indicated tests and studies 
should be completed and all clinical findings 
reported in detail.  (A) The examiner is 
requested to render an opinion as to whether 
it is at least as likely as not (i.e., to at 
least a 50-50 probability) that any currently 
diagnosed residuals of a medial meniscectomy 
of the right knee, or a right leg disorder, 
were caused by military service, including the 
notations in the September 16, 1998, 
Individual Sick Call Slip and VA outpatient 
treatment record of the same date, or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  (B) 
The examiner is further requested to offer an 
opinion as to whether it is at least as likely 
as not that any currently diagnosed residuals 
of an epicondylectomy of the left elbow were 
caused by military service, including the 
notations in the September 16, 1998, VA 
outpatient treatment record, or whether such 
an etiology or relationship is unlikely.  
(C) The examiner is also requested to render 
an opinion as to whether it is at least as 
likely as not that any currently diagnosed 
back disorder was caused by military service, 
including the notations in the April 1998 
service medical record, or whether such an 
etiology or relationship is unlikely.  If such 
an etiology is found to be present, the 
examiner is requested to render an opinion as 
to whether any currently diagnosed low back 
disorder represents an injury or a disease.  A 
rationale should be provided for all opinions 
expressed.  The veteran's claims file should 
be made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

8.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
residuals of a medial meniscectomy of the 
right knee and an epicondylectomy of the left 
elbow and right leg and low back disorders.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the February 2004 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


